] 'fTPOF'A'FPEALS




                          IN THE SUPREME COURT OF TEXAS




NO. 12-0894

                                                                           Van Zandt County,
 IN THE INTEREST OF C.T., A
CHILD
                                                                                  12th District.




                                                                             December 21, 2012


       Petitioner's petition for review, filed herein in the above numbered and styled case,
having been duly considered, is ordered, and hereby is, denied.




                                     *•••••••••



       I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
that the above and attached is a true and correct copy of the orders of the Supreme Court of
Texas in the case numbered and styled as above, as the same appear of record in the minutes of
said Court under the date shown.

       The Court, noting that petitioner has filed an affidavit attesting to the inability to pay
costs herein expended, hereby waives payment of costs.
       WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
the 25th day of March, 2013.



                                                    Blake A. Hawthorne, Clerk

                                                    By Kathy Sandoval, Deputy Clerk
                                                                    FILE COPY




                         The Twelfth Court of Appeals

                                    Tyler, Texas


Supreme Court No.        12-0894

Court of Appeals No.     12-11-00384-CV



      Please note Rule 18.5 Tex. R. App. P.: If the Supreme Court declines to
grant review, any unpaid Supreme Court costs must be included in the court
of appeals' mandate. If any fees remain outstanding in the above case, a fee
list will accompany this receipt.
      Certified Copy of order in the above case received in the      Court of
Appeals on                                .



      By.
        Deputy Clerk